 INTERMOUNTAIN ELECTRIC ASSN.1Intermountain RuralElectric AssociationandInter-nationalBrotherhood of ElectricalWorkers,LocalNo. 111. Cases 27-CA-6151, 27-CA-6280, and 27-CA-6305.29 October 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 8 January 1981 the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding1finding that the Respondentviolated Section 8(a)(5), (3),and (1)of the Act byunilaterally abrogating terms of a collective-bar-gaining agreement with the Union concerning theallocationof pension plan dividends;failing tocomply with the Union's requests for informationregarding its decision to change the application ofpension funds;suspending and discharging Kather-ine Tate and issuing a written reprimand to Kath-leenGunton because they engaged in protectedconcerted activities;threatening employees withsuspension or discharge because of their unionsympathies and activities;interrogating employees;linking employees'economic benefit to the absenceof the Union and their economic detriment to theUnion;and warning employees that unionizationwould be futile.The Board ordered the Respond-ent to cease and desist from these unlawful activi-ties and to take certain affirmative steps to remedythe effects of its actions.Thereafter,the Respondent petitioned the UnitedStates Court of Appeals for the Tenth Circuit forreview of the Board'sOrder and the Board filed across-application for its enforcement. On 16 April1984 the court issued its decision,2which sustainedall of the Board's unfair labor practice findings andenforced all of the provisions of its Order exceptthose pertaining to employee Tate.Although thecourt found substantial evidence supports theBoard's conclusion that the Respondent suspendedand discharged Tate in retaliation for her union ac-tivities,it found that the Respondent was entitledto relitigate its assertion that Tate was a confiden-tial employee.The court stated that the Respond-ent should not be barred from relitigating this issueduring the instant unfair labor practice case simplybecause the same issue had been raised and litigatedin an earlier and, according to the court's findings,unrelated representation proceeding. 'The courtfound that the Respondent presented sufficient evi-dence on the theory that Tate was a confidential1253 NLRB 1153.s 737 F.2d 754.secretary with a labor nexus that the Board couldproperly make a finding as to whether Tate fallsinto that category.3Should the Board find thatTate is a confidential employee,the court held itwould then be for the Board to decide the Re-spondent's further contention that confidential em-ployees fall outside the protection of the Act andthat its actions involving Tate therefore cannot beheld to violate the Act.Accordingly,the court re-manded the case to the Board for a determinationon these issues.On 1 October 1984 the Board advised the partiesthat it had decided to accept the court's remandand that they could submit statements of positionwith respect to the issueof/Tate'sconfidentialstatus.Thereafter the General 'Counsel filed a state-ment of position and the Respondent filed a briefon remand and a request for oral argument.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record as a whole,the decision of the United States Court of Appealsfor the Tenth Circuit remanding the proceeding,and the statements filed by the General Counseland the Respondent.4As stated above,the issue of Tate's confidentialstatuswas first considered by the Board during arepresentation proceeding.In a Decision and Di-rection of Election dated 21 March 1979 in Case27-RC-5809 the Acting Regional Director foundthat Tate had been hired as the secretary to Direc-tor of Engineering Mike Deans approximately 3months prior to the date of the hearing.Her dutiesconsisted of typing and answering the telephonefor Deans and others in the department, as well asregularly filling in at the Respondent's switchboardand occasionally performing work for AssistantGeneral Manager Fred Williams.The Acting Re-gionalDirector concluded that the evidence pre-sented at the hearing demonstrated that Tate didnot assist or act in a confidential capacity to anyperson who formulates,determines, and effectuatesmanagement policies with regard to labor relations.Accordingly,he included her in the unit.The Re-spondent filed a request for review of the ActingRegional Director's determination of Tate's status.3The court noted that the Supreme Court had issued its decision inNLRB v. Hendricks CountyRuralElectricCorp.,454 U.S. 170 (1981),after the parties had presented oral argument in the instant case. InHen-dricksthe Court reversed the Seventh Circuit and held that there is a rea-sonable basis for the Board's use of the"labor nexus"test for confidentialemployees.The Respondent had relied in substantial part on the SeventhCircuit's rejection of that test.4The Respondent's request for oral argument is denied as the record,statements of position,and briefs adequately present the issues and thepositions of the parties.277 NLRB No. 3 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board denied the Respondent's request on 12April 1979.In the representation election held on 13 April1979, the Respondent challenged Tate's ballot, as-serting that she is a confidential employee. TheActing Regional Director's Supplemental Decisionon Challenged Ballots overruled the Respondent'schallenge, finding that Tate's duties regarding con-fidential labor relationsmatters had not changedbetween the time of the representation hearing on 2March 1979 and the date of the election 6 weekslater.On 17 August 1979 the Board affirmed theActing Regional Director's determination with re-spect to Tate's ballot and denied the Respondent'srequest for review on this issue.The unfair labor practice allegations in this caseinclude8(a)(3) and(1) issues relatingto Tate's sus-pension and discharge as well as certain threatsmade against her because of her activities in sup-port of the Union.In its defense against these alle-gations the Respondent contends that Tate wasoutside the protection of the Act because her posi-tion was of a confidential nature, thereby excludingher from the right to participate in union activities.Review of the record indicates that while the judgewas reluctant to permit relitigation of Tate's confi-dential status, he nevertheless allowed the Re-spondent to introduce into' evidence the record ofthe representation case as well as other relevantevidence on Tate's employment status. The judgedid not, however,make an independent assessmentof her alleged confidential status,deciding insteadthat he was bound by the Board's previous repre-sentation case determinations.In view of the com-pletenessof the record now beforeus, it is neces-sary only to review this evidence to comply withthe court's remand.5Tate was hired in November 1978 as a secretaryin the engineering department. She was referred toas the secretary to Director of Department MikeDeans, and was primarily responsible to him, buther duties encompassed the performance of generalclerical tasks for others in the department as well.Testimony during the representation hearing estab-lishes that as of that time, 2 March 1979,6 Tate re-ceived and made records of telephone calls andvisitors and typed for Deans and others in the engi-neering department. In addition she regularly filledin at the Company's switchboard when the opera-tor was on breaks. On occasion, when the secretarytoAssistantGeneralManager Fred Williams wasunavailable, Tate would type for him. There wasalso one instance when Tate took minutes of a staff5In their statementsto theBoard,no partyhas requested a furtherhearing.6Dates hereinrefer to 1979unless otherwise designatedmeeting,attended by Williams, Deans, Director ofOperations Cowan, and Supervisors Logos, Miller,and Schroeder,dealingwith the Employer's pro-duction andmaintenanceunit employees. Tate tes-tified that she knew nothing about Deans' role inlabor relationsmatters, that she did not typememoranda or correspondence concerning labormatters,that she did not accompany Deans tomeetingsconcerning labor relations, that she didnot type minutes of such meetings, and that Deansdid not discuss with her the content of any suchmeetingshe may have attended. Tate testified thatshe was told that information to which she hadaccess was considered by the Company to be confi-dential.7According to the Supplemental Report onChallenged Ballots, Tate indicated that followingthe election she typed a memorandum stating thattheRespondent would deal with the Union atarm's length, another stating that the Respondentwanted to take meter readers out of the establishedunit and place them in the office and clerical 'unit,and a thirdstatingthat working as a janitor wouldnot qualify as relevant experience toward the at-tainment of a position as either warehouseman orgroundsman. These documents do not appear inthe record."Deans9stated that around the time of the repre-sentation hearing he had been involved in discus-sionswith, others inmanagementconcerning theRespondent's position on the confidential status ofTate's job. He said that he had doubts then con-cerning the Respondent's position that Tate was aconfidential employee and that he discussed withTate the fact that management viewed her as anonbargaining unit confidential employee. Howev-er,Deans also stated that he did not have any de-taileddiscussionswith Tate concerning her jobduties. Sometime after the 2 March representationhearing Deans informed Tate that she had a newjob description. The document dated 1 Februarywas admitted into evidence at the unfair laborpractice hearing.Despite the fact that Tate wasDeans'secretary,Deans did not participate in for-mulating this job description. Instead, Deans re-called receiving the document from the office ofGeneral Manager Stanley Lewandowski some timerThis refers to the engineering department's possession of documentsand information relative to the Respondent's systems improvements, con-tractswith customer-users of the Respondent's underground and over-head facilities, information concerning substations and other equipment,and data concerning the Respondent's rebate program which involvessubstantial sums of money.a Tate testified that following the representation hearing Deans toldher that he had been requested by Personnel Director Tom Riffe to haveher type a memo dealing with any subject so long as it related to laborrelations9Deans did not testify in person at the unfair labor practice hearing,but his deposition was submitted into the record. INTERMOUNTAIN ELECTRIC ASSN.3during the spring. According to Tate there weretwo new dutieslisted among her responsibilities:"Prepares confidentialminutes taken at meetingsinvolving highly sensitive labor relations matters"and "Preparesrecommendationsas provided by theDirector of ElectricalEngineeringconcerning con-fidential laborrelationsmatters."Deans said that(luring her employment Tate typed threememoran-da which related to laborrelations.One concernedmeter readers' unitplacement;another consisted ofDeans'suggestions regardingfield engineers; andthe third related todraftsmenand wagerecommen-dations.Deans could notrecallwhen any of thesememos were typed. None of them was produced oroffered by the Respondent. Deans stated that heconsidered several of the matters with which Tatedealt to be confidential, such as employees'annualreviews, probationary reviews,and memos to su-pervisors concerning problemswith employees.None of these typesof materialswas introduced asan exampleof her work product.' °Deanstestifiedthat Tate regularly took notes at the monthly engi-neering staff meeting."One memorandumtyped by Tate which was in-troduced into evidence was from Richard Prahl,supervisor of engineering services, to Personnel Di-rectorRiffe.The 3 Marchmemorecommendedthat the Respondent take a "hard-nose" approachto bargaining with the office and clerical unit overhealth insurance benefits and extra holidays. Prahlstated that he was not solicited to providesugges-tions at that time and that he had never before orsince made recommendations of this nature. He didnot explain what prompted him to pass along hissuggestionsin thisinstance.Deans testified that his job involved supervisingtheofficeengineeringdepartment,engineeringservices, overhead and underground field engineer-ing and drafting, and providing technical supervi-sion over district field engineers. Deans' only otherreference to his duties was that after the represen-tation hearing he was requested to make recom-mendations on several items related to labor rela-tions.However he did not say who made this re-quest or how he responded to it.The assistantgeneral managerof operations andengineering Fred Williams,Deans'direct superior,testified thatsinceDeans had been in charge of theengineering department there had been only one10 The Respondent did introduce examples of Tate's work for the pur-pose of demonstrating her deficiencies. These included departmentalwork orders and reports as well as correspondence for Deans The onlyitem which did not relate strictly to the Respondent's business operationswas a general letter of reference on behalf of a former employee of theengineeringdepartmenti iDeans stated that this was not a supervisory meeting but includedall employees in the engineering departmentcontract negotiated, that being with the productionand maintenance employees in the so-called "out-side" unit.Williams said that Deans' role in thatnegotiation was to recommend salary and languagechanges. He recalledone instancein which Deans,in response to his solicitation of suggestions, madea recommendation regarding the salaries of engi-neering aides.TheRespondent'sgeneralmanagerLewan-dowski testified that Deans was responsible for allengineering department personnel.He stated thatthese responsibilities included handling grievancesand supplying information for negotiations. Specifi-cally,LewandowskisaidthatDeans reviewed thebargaining agreement covering the outside unit tocheck for problems in administering its terms, madesuggestions concerning contract language, and at-tended strategy meetings. Lewandowski stated thatbecause the outside contract was for a 3-year term,Deans did not have occasion within the past yearto be involved in bargaining matters. Lewandowskidid not cite specific examples of Deans' input priorto entering into thatagreement.Lewandowski tes-tified that it was possible that Deans could play arole at the bargaining table in future negotiations.There is no evidence that Deans had sat at the bar-gaining table in the past or that he has done sosince the date of the hearing.12 A memorandumdated 12 April from Lewandowski to several de-partment heads outlined those individuals' respec-tive areas of responsibility withregardto labor re-lations.13Thismemo substantially reiteratesLewandowski's description of Deans' duties andconcentrates on what Deans' future responsibilitiesmight entail should the office and clerical employ-eeschoose union representation.Lewandowskistated that this document was prepared in responseto questions raised by the election petition filed inthe office and clerical employee unit and was de-signed to shed light on the status of the secretariesto those department heads.The Board's long-established test for determiningwhether an employee possesses confidential statusiswhether that employee "assist[s]and act[s] in aconfidential capacity to persons who formulate, de-termine, and effectuate management policies in the12 The Respondent has not asserted either before the circuit court orin its statement of position now before the Board that Deans has assumeda more prominent role in negotiations with either the outside unit or theoffice and clerical unit.13The memo was directed to Williams, Manager of Office ServicesSteve Glaim, Riffe, Deans, Director of Member Relations and EnergyConservation Richard Kavulic, Director of Operations Spencer Cronk,and Assistant Director of Operations Ron Lewis A description of eachof these individuals' responsibilities is set forth, states that all are consid-ered members of the negotiations strategy team if not actually present atthe bargaining table, and is apparently meant to limit labor relations re-sponsibilities to those individuals. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield of laborrelations."B.F.Goodrich Co.,115NLRB 722, 724 (1956). This is termed the "labornexus" test and its validity as an appropriate meas-ure of confidential status was endorsed by the Su-preme Court inNLRB v. Hendricks County RuralElectric Corp.,454 U.S. 170 (1981). Under this defi-nition it is insufficient that an employee may on oc-casion have access to certain labor related or per-sonnel type information.What is contemplated in-stead is that a confidential employee is involved ina close working relationship with an individualwho decides and effectuates management laborpolicy and is entrusted with decisions and informa-tion regarding this policy before it is made knownto those affected by it.Whether Tate's job wascharacterized by a relationship of this nature mustnow be assessed.Documentary evidence that Tate had access tothe Respondent's labor policy formulation is limit-ed to a single memorandum from Supervisor Prahlto Personnel Director Riffe. There is no evidencethat Prahl's regular duties included providing sug-gestions for bargaining strategies or contract con-tent. 114 Prahl stated that his suggestions were unso-licited, and there is no evidence that the Respond-ent accorded them any consideration. This one-time voluntarymemo isinsufficient to qualify Prahlas one who formulates, determines, and effectuateslabor relations policies.Moreover, there is no evi-dence of what other work, if any, Tate performedfor Prahl. Based on these facts the working rela-tionship between Tate and Prahl falls far short ofdisplaying confidential characteristics.Testimonial evidence indicates that during herapproximately 8 months of employment with theRespondent,Tate typed three memoranda forDeans dealing with labor or personnel matters 1 sand that she took minutes at one management staffmeeting (apparently substituting forWilliams'absent secretary) concerning the Respondent's pro-duction andmaintenanceemployees.16 Tate's unre-futed testimony establishes that her work did notregularly include labor relations matters. The threememos therefore appear more notable by their in-frequent nature than by their serving as examplesof Tate's typical responsibilities.While Tate's re-vised job description states that she regularly dealtwith confidential labor relations matters, there is nosubstantiation that this was the case. While this dis-i*Prahlwas not among the recipientsof Lewandowski's 12 Aprilmemo directed to all those having labor relations responsibilities.15As statedearlier these memos were not introduced into evidence.They werenot described in any more detail than the previous discussionprovides.16 The minutes were not introduced into evidence.There wasno testi-mony concerningthe specifictopics discussed at this meeting other thanthat it involved production and maintenance unit employeescrepancy may be attributable to the fact that thejob description was not prepared by her immediatesupervisor, the fact remains that it serves little pro-bative valueinassessingTate'sstatus,standingmerely as an uncorroborated statement.17Tate testified that she was unaware of what roleDeans played in the conduct of the Respondent'slabor relations. Lewandowski's 12 April memoran-dum outlining various individuals' labor relationsresponsibilities depicts Deans and six other personsas having significant labor relations involvement.However, much like Tate's revised job description,there is no supporting evidence-testimonial ordocumentary-that Deans actually held appreciablelabor relations responsibility. Deans' account of hislabor relations dutieswas general.He cited hisoverall responsibility for his department, his attend-ant role inevaluatingemployee performance andhandling disciplinematters,and that he had beenrequested (during the organizational campaign ofthe office employees) to make "recommendationson several items related to labor relations." He wasnot specific in describing the threememos,referredto above, other than by the fact that one dealt withmeter readers, another with draftsmen, and a thirdwith fieldengineers.The only evidence that Deanstook part in the collective-bargaining relationshipwith the "outside" unit was Williams' recollectionthatDeans had made a recommendation on thewages ofengineering aides.While Lewandowskiasserted that Deans had responsibility for handlinggrievances,Deansdid not includethis as among hisdutiesnor did he mention typing grievance reportsas one of Tate's responsibilities.It appears,there-fore, that the array of labor relations responsibil-ities attributed to Deans in the 12 April memo doesnot comport with the evidence of what his dutieswere in practice.In this case it is incumbent on the Respondent toprovide the evidence on which it has based its as-sertion that Tate is a confidential employee.Weconclude that the evidence before us fails to estab-lish that Tate acted in a confidential capacity toanyone having the responsibility of formulating, de-termining,and effectuating labor policy for the Re-spondent.Deans' duties have not been shown tohave consisted of more thanan occasionalcontri-bution to possible management decision-making-clearly inadequate to show personal responsibilityor regular involvement in the labor policy function.His relationship with Tate, most importantly, failsto exhibit any evidence of sharingof managementpolicy development or entrusting her with informa-14Tate's originaljob description was not discussed on the record norwere the dutiesof Tate's predecessor. INTERMOUNTAIN ELECTRIC ASSN.5tion relative to labor relations formulation.A singledential employee with a labor nexus.18We reaffirminstance of note-taking at a management meetingthe Board's previous Decision and Order.and typing three memos of uncertain labor policycontent simply are inadequate to provide a basis forORDERfinding that Tate served in a confidential capacityThe Board's original Decision and Order is reaf-for the Respondent.Accordingly,we find thatfirmed.Katherine Tate has not been shown to be a confi-18 In viewof our determinationof this question it is unnecessary toreach the issue of whether the Act's protectionsextend to confidentialemployees